TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00676-CV




 
 
B. O. and T. S., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 201st
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000425,
  The Honorable Tim Sulak, JUDGE
  PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellants B.O. and T.S. filed their notices of appeal on May 25, 2012 and June 7, 2012,
  respectively.  The appellants’
  briefing was completed on January 3,
  2013, making appellee’s brief due January 23, 2013. On January
  23, 2013, counsel for appellee filed a motion for extension of time to
  file appellee’s
brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant in part the motion and order counsel
  to file appellee’s brief no later than February 11, 2013.  If the
  brief is not filed by that date, counsel may be required to show cause why she should
  not be held in contempt of court.
It is ordered on January 25,
  2013.
Before Chief
  Justice Jones, Justices Goodwin and
  Field